DETAILED ACTION
The action is in response to communications filed on 11/29/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative John K. Whetzel (Reg. No. 73133) on March 14, 2022. 
The application has been amended as follows:

In the claims
1. 	(Currently amended) A method comprising:
receiving, at an experiment system from a client device that is separate from the experiment system, a browsing history associated with a user of the client device, wherein the browsing history is generated by a client-side experimentation agent associated with a control version web page, wherein the client-side experimentation agent is provided to the client device by a content provider system to execute on the client device, and wherein the content provider system is to operate in conjunction with the experiment system to perform variation testing on the control version web page at the client device, wherein the variation testing measures performance of the control version web page against one or more modifications to the control version web page;
receiving, at the experiment system from the content provider system, one or more keywords associated with a target audience for a first variant of the control version web page, the first variant of the control version web page comprising a first modification of positions within the control version web page of one or more items of content of the control version web page, wherein the first modification is based on the target audience, and wherein the first modification of the positions within the control version web page of the one or more items of content of the control version web page alters a first position of a first portion of the control version web page while leaving a second position of a second portion of the control version web page unchanged; 
first score for the user of the client device based on the received browsing history for the user and the one or more keywords associated with the target audience;
comparing, by the processing device of the experiment system, the first score to a score threshold to determine whether the user is within the target audience; [[and]]
causing the first variant of the control version web page to be displayed at the client device associated with the user, wherein the client-side experimentation agent receives a command to download and apply the first modification to the positions within the control version web page of the one or more items of content of the control version web page;
receiving a subsequent browsing history for the user; 
determining a second score for the user based on the subsequent browsing history
determining whether the second score for the user satisfies the score threshold; and
in response to determining that the second score for the user does not satisfy the score threshold, causing a second variant of the control version web page to be presented at the client device of the user, wherein the second variant of the control version web page comprises a second modification of the control version web page that alters the first position of the first portion of the control version web page to a third position while leaving the second position of the second portion of the control version web page unchanged.

2.	(Original) The method of claim 1, further comprising:
receiving, from the content provider system, the score threshold for the target audience.

3-4.	(Canceled) 

5.	(Currently amended) The method of claim 1, further comprising:
receiving an indication of one or more content items of a web page consumed by the user, the indication causing the one or more content items to be used to determine the first score for the user.

6.	(Original) The method of claim 1, wherein the browsing history comprises one or more content items consumed by the user, the method further comprising:
determining text associated with the one or more content items, wherein determining the text comprises at least one of identifying text presented by the one or more content items, performing image recognition on the one or more content items or performing audio recognition on the one or more content items.

7.	(Previously presented) The method of claim 6, further comprising:
utilizing word embeddings to assign a corresponding vector having an associated directionality to each of the one or more content items, wherein each of the word embeddings represents a respective proximity of each of the one or more content items to the one or more keywords associated with the target audience.


a memory; and
a processing device, operatively coupled to the memory, to:
receive, at an experiment system from a client device that is separate from the experiment system, a browsing history associated with a user of the client device, wherein the browsing history is generated by a client-side experimentation agent associated with a control version web page, wherein the client-side experimentation agent is provided to the client device by a content provider system to execute on the client device, and wherein the content provider system is to operate in conjunction with the experiment system to perform variation testing on the control version web page at the client device, wherein the variation testing measures performance of the control version web page against one or more modifications to the control version web page;
receive, at the experiment system from the content provider system, one or more keywords associated with a target audience for a first variant of the control version web page, the first variant of the control version web page comprising a first modification of positions within the control version web page of one or more items of content of the control version web page, wherein the first modification is based on the target audience, and wherein the first modification of the positions within the control version web page of the one or more items of content of the control version web page alters a first position of a first portion of the control version web page while leaving a second position of a second portion of the control version web page unchanged; 
first score for the user of the client device based on the received browsing history for the user and the one or more keywords associated with the target audience;
compare, at the experiment system, the first score to a score threshold to determine whether the user is within the target audience; [[and]]
cause the first variant of the control version web page to be displayed at the client device associated with the user, wherein the client-side experimentation agent receives a command to download and apply the first modification to the positions within the control version web page of the one or more items of content of the control version web page;
receive a subsequent browsing history for the user; 
determine a second score for the user based on the subsequent browsing history
determine whether the second score for the user satisfies the score threshold; and
in response to determining that the second score for the user does not satisfy the score threshold, cause a second variant of the control version web page to be presented at the client device of the user, wherein the second variant of the control version web page comprises a second modification of the control version web page that alters the first position of the first portion of the control version web page to a third position while leaving the second position of the second portion of the control version web page unchanged.
 
9.	(Original) The system of claim 8, wherein the processing device is further to:
receive, from the content provider system, the score threshold for the target audience.
	


12.	(Currently amended) The system of claim 8, wherein the processing device is further to:
receive an indication of one or more content items of a web page consumed by the user, the indication causing the one or more content items to be used to determine the first score of the user.

13.	(Original) The system of claim 8, wherein the browsing history comprises one or more content items consumed by the user, and 
wherein the processing device is further to:
determine text associated with the one or more content items, wherein to determine the text, the processing device is to perform at least one of identifying text presented by the one or more content items, performing image recognition on the one or more content items or performing audio recognition on the one or more content items.

14.	(Previously presented) The system of claim 13, wherein the processing device is further to:
utilize word embeddings to assign a corresponding vector having an associated directionality to each of the one or more content items, wherein each of the word embeddings 

15. 	(Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
receive, at an experiment system from a client device that is separate from the experiment system, a browsing history associated with a user of the client device, wherein the browsing history is generated by a client-side experimentation agent associated with a control version web page, wherein the client-side experimentation agent is provided to the client device by a content provider system to execute on the client device, and wherein the content provider system is to operate in conjunction with the experiment system to perform variation testing on the control version web page at the client device, wherein the variation testing measures performance of the control version web page against one or more modifications to the control version web page;
receive, at the experiment system from the content provider system, one or more keywords associated with a target audience for a first variant of the control version web page, the first variant of the control version web page comprising a first modification of positions within the control version web page of one or more items of content of the control version web page, wherein the first modification is based on the target audience, and wherein the first modification of the positions within the control version web page of the one or more items of content of the control version web page alters a first position of a first portion of the control 
determine, at the experiment system, a first score for the user of the client device based on the received browsing history for the user and the one or more keywords associated with the target audience;
compare, by the processing device of the experiment system, the first score to a score threshold to determine whether the user is within the target audience; [[and]]
cause the first variant of the control version web page to be displayed at the client device associated with the user, wherein the client-side experimentation agent receives a command to download and apply the first modification to the positions within the control version web page of the one or more items of content of the control version web page;
receive a subsequent browsing history for the user; 
determine a second score for the user based on the subsequent browsing history
determine whether the second score for the user satisfies the score threshold; and
in response to determining that the second score for the user does not satisfy the score threshold, cause a second variant of the control version web page to be presented at the client device of the user, wherein the second variant of the control version web page comprises a second modification of the control version web page that alters the first position of the first portion of the control version web page to a third position while leaving the second position of the second portion of the control version web page unchanged.
 

receive, from the content provider system, the score threshold for the target audience.
	
17-18.	(Canceled) 

19.	(Currently amended) The non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to:
receive an indication of one or more content items of a web page consumed by the user, the indication causing the one or more content items to be used to determine the first score for the user.

20.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the browsing history comprises one or more content items consumed by the user, and 
wherein the processing device is further to:
determine text associated with the one or more content items, wherein to determine the text, the processing device is to perform at least one of identifying text presented by the one or more content items, performing image recognition on the one or more content items or performing audio recognition on the one or more content items.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Iguchi US2008/0126176 discloses a system where an agent connected to world wide web tracking browsing history and a score given to user based on long term and short term browsing history of terms such as “French dinner”. Agent keeps track of browsing history when user visits any webpage and webpage recommendation system recommends webpages to user. Mookherjee et al. US2018/0240152 teaches groups of users identified by metadata such as browsing history or term usage. Kolam US9178934 teaches in providing web content to different types of clients or closest clients, retrieving original webpage and rendering an alternative webpage where virtualization client responsible for modifications are provided directly by content provider and in generating modifications includes utilizing objects of original webpage. 
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of experimenting with multiple variants of a control webpage The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153